Citation Nr: 1229294	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-38 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of asbestos exposure.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to June 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied entitlement to service connection for residuals of asbestos exposure.

The Veteran and his spouse provided testimony during a hearing before the undersigned at the RO in August 2011.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This claim was remanded by the Board in September 2011 for additional development.  Unfortunately, further development is necessary.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred asbestos related pulmonary disease as a result of in-service asbestos exposure.  The record indicates that the Veteran may have had in-service and post-service asbestos exposure.  

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In a January 2009 VA examination report, the Veteran's military and treatment history, diagnostic tests, and physical examination were reviewed and discussed.  The examiner specifically noted an August 2006 X-ray, which was interpreted at the time to suggest a chronic disease such as bronchiectasis or bronchitis.  The examiner stated that he agreed with the interpretation and stated that there were no pleural plaques visible and no fine interstitial markings.  

The examiner stated that the Veteran's history, examination, and radiographic evidence demonstrated combined interstitial fibrosis and emphysema, without evidence of asbestosis pleural disease.  The examiner further stated that while the Veteran did have evidence of pulmonary fibrosis that contributed to a disability involving exertional dyspnea, it was most likely idiopathic pulmonary fibrosis and not asbestosis; as his history did not demonstrate heavy asbestos exposure and there were no pleural plaques on radiographic studies.  

The examiner explained that while asbestosis can occur in the absence of asbestos pleural plaques, this is rare and is typically seen in the setting of very heavy asbestos exposure.  The examiner concluded, therefore, that it was more likely than not that the Veteran's pulmonary fibrosis was idiopathic and not asbestos-related, and was thus unrelated to his military service.  

In an addendum, the examiner reviewed a CT scan conducted in September 2008, which showed advanced emphysema and fibrosis, but no pleural plaques or effusion was noted.  The examiner concluded that this further supported his diagnostic impression that the Veteran's current pulmonary fibrosis was idiopathic and not asbestos-related.  

However, the Veteran submitted an April 2009 letter from a private physician, Dr. D.C., who reviewed the Veteran's reported history of asbestos exposure, both before, during, and after his military service as well as his long history of cigarette smoking and conducted a physical examination, chest X-ray, and a full set of breathing tests.  The Board notes that the X-ray itself was not provided.  

The physician stated that the chest X-ray demonstrated diffuse severe interstitial scarring with patterns of honeycombing, which meant advanced interstitial scarring.  There was no definite pleural calcification noted.  The physician stated that a chest CT could be obtained to confirm the diagnosis, but that the information available was sufficient to make a diagnosis of asbestosis with a severe decrease in oxygen saturation.  

The physician then stated that asbestosis was a result of the Veteran's occupational exposure to asbestos in the shipyards and then later at the MBTA.  The examiner did not differential between the Veteran's military service aboard a vessel and in the shipyard and his pre-service employment at a shipyard.  Moreover, the examiner did not provide a rationale for the opinion.  

The VA examiner did not have an opportunity to review the private physicians report and opinion.  Hence the VA examiner's opinion is of limited probative value.  Nieves-Rodriguguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is dependent on a rationale based on an accurate and complete history).

VA also has a duty to seek the X-ray referred to by the private physician.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA has a duty to obtain records of treatment reported by private physicians).  In this case, the reported X-ray would provide assistance to any VA examiner evaluating whether the Veteran has asbestos related lung disease.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to provide an authorization to obtain all outstanding records of treatment from Dr. D.C., including the X-ray report referenced in the April 2009 opinion.  

If the Veteran fails to submit any necessary releases, tell him that he can obtain and submit the records himself.  

If there are any requested records that cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and what further actions will be undertaken with regard to his claim.  

2.  Once the above development is completed, ask the VA examiner who provided the January 2009 opinion to review the claims folder, including all records and opinions from Dr. D.C.  The examiner should note such review in an examination report or addendum.  

If the January 2009 examiner is not available, another physician may provide the necessary review and opinions.

If additional examinations or diagnostic testing are recommended, this should be undertaken.  

The examiner should determine whether there are any current residuals of asbestos exposure, to include asbestosis.  The examiner should specifically discuss the April 2009 private opinion from Dr. D.C.  

If any current residuals of asbestos exposure are found, the examiner should provide an opinion as to whether such residual is at least as likely as not (50 percent probability or more) related to the reported in-service asbestos exposure as opposed to the reported pre-service and post-service asbestos exposure and the Veteran's 40 year history of cigarette smoking.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any other current pulmonary disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide reasons for each opinion that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

For purposes of the opinion the examiner should assume that the Veteran had in-service asbestos exposure.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide a reason why this is so and state whether there is additional evidence that would permit the opinion to be rendered.

3.  The agency of original jurisdiction should review the opinion to ensure that it contains the information, opinions, and rationales sought in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before the case is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



